Citation Nr: 1532733	
Decision Date: 07/31/15    Archive Date: 08/05/15

DOCKET NO.  13-24 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky



THE ISSUE

Whether a September 2009 rating decision assigning an effective date of May 6, 2009, for the grant of service connection for posttraumatic stress disorder (PTSD) should be revised or reversed on the basis of clear and unmistakable error (CUE).



REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1971.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In that decision, the RO determined that the September 2009 rating decision with regard to the assignment of the May 6, 2009 effective date for the grant of service connection for PTSD did not contain CUE.

The Veteran also expressed disagreement with the effective dates assigned for the grants of a total disability rating based on individual unemployability due to service-connected disabilities and basic eligibility for Dependents' Educational Assistance benefits in the March 2013 rating decision; however, the RO granted these claims in full in an August 2013 rating decision.

The Virtual VA and Veterans Benefits Management System electronic claims files contain documents that are either duplicative of those in the paper claims file or not relevant to the appeal.


FINDINGS OF FACT

1.  In a December 1991 rating decision, the RO denied the Veteran's June 1991 original claim for service connection for PTSD.  The Board denied the Veteran's subsequent appeal of that rating decision in a final August 1995 decision.

2.  The Veteran filed a request to reopen the PTSD claim in May 2009.  In a final September 2009 rating decision, the RO reopened the claim and granted service connection for PTSD effective from May 6, 2009.

3.  The September 2009 rating decision does not contain outcome-determinative error in applying the law extant at that time to the facts before the adjudicator.


CONCLUSION OF LAW

The September 2009 rating decision does not contain clear and unmistakable error.  38 U.S.C.A. §§ 5109A, 7105 (West 2014); 38 C.F.R. § 3.105(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, VA's notification and assistance duties are not applicable to CUE motions.  Thus, no further consideration is necessary in this regard.  Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc).

Generally, a decision of the RO that is not timely appealed becomes final and binding in the absence of CUE.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. 
§ 20.1103 (2014).  If the evidence establishes such CUE, the prior decision will be reversed or revised; a finding of CUE has the same effect as if the correct decision had been made on the date of the prior decision.  38 U.S.C.A. § 5109A; 38 C.F.R. §§ 3.104(a), 3.105(a).

To establish CUE in a prior decision, the requirements of a three-pronged test must be met: (1) either the facts known at the time of the decision being attacked on the basis of CUE were not before the adjudicator or the law then in effect was incorrectly applied; (2) an error occurred based on the record and the law that existed at the time; and (3) had the error not been made, the outcome would have been manifestly different.  See, e.g., Bouton v. Peake, 23 Vet. App. 70, 71 (2008) (internal citation omitted); Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

CUE is a very specific and rare kind of error of fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (citing Russell, 3 Vet. App. at 313).  A determination of CUE must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).

A claim of CUE is a collateral attack on an otherwise final rating decision by an RO.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked, the presumption becomes even stronger.  Fugo, 6 Vet. App. at 44.  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  For the reasons discussed below, the Board finds that the Veteran has not met this burden.

The Veteran's representative has contended that there is CUE in the September 2009 rating decision assigning an effective date of May 6, 2009 for the grant of service connection for PTSD.  Specifically, his representative has asserted that the RO erred in its application of 38 C.F.R. § 3.156, inasmuch as the documentation obtained confirming Sergeant Redman's death constituted additional service department records requiring reconsideration, rather than reopening, of the original claim.  The representative indicated that if the RO had reconsidered the claim under 38 C.F.R. § 3.156(c), the Veteran would have been awarded an effective date of June 21, 1991 for the grant of service connection based on the filing date of his original claim.  See June 2011 CUE motion; August 2013 substantive appeal.  In the August 2013 substantive appeal, the representative also asserted that this documentation of the "known fact" of Sergeant Redman's death shows that the correct facts were previously not before the adjudicator, and therefore constitutes CUE.  As a threshold matter, the Board finds that the arguments advanced by the Veteran through his representative allege CUE with the requisite specificity.  See Simmons v. Principi, 17 Vet. App. 104, 114 (2003).

In this case, the Veteran filed an original compensation claim for PTSD in June 1991.  In a December 1991 rating decision, the RO denied service connection for a nervous condition, to include PTSD, finding in relevant part that the record did not reflect combat involvement and that a diagnosis of PTSD was not shown.  During the course of the original claim and the subsequent appeal to the Board, the Veteran described multiple stressor events from his service in Vietnam, including: (1) seeing the body of a service member unknown to him shortly after he was killed by a booby-trapped can in February 1969 at the air base where he was stationed; (2) witnessing the death of another service member unknown to him in a July 1969 helicopter crash at the air base where he was stationed; (3) learning of the death of Colonel Higgins of the 4th SOS, someone he was closely associated with, when he was on a mission and his aircraft crashed into a mountain in November 1969; and (4) witnessing multiple mortar and rocket fire attacks.  See Hearing Officer Hrg. Tr. at 4-8, 13-15; see also November 1991 VA examination (previously reported two incidents in Vietnam where he witnessed the deaths of fellow service members).  The RO was unable to verify the claimed stressors and continued to deny the claim.  See August 1992 Joint Services Environmental Support Group (now Joint Services Records Research Center (JSRRC)) written response; September 1992 Hearing Officer decision; January 1993 supplemental statement of the case.

In an August 1995 decision, the Board affirmed the RO's decision and denied service connection for an acquired psychiatric disorder, including PTSD, finding in relevant part that the Veteran did not have combat service, that a verifiable stressor was not demonstrated, and that there was not a credible and adequately substantiated PTSD diagnosis.  This decision was final.  See 38 U.S.C.A. §§ 7103, 7104; 38 C.F.R. § 20.1100.

The Veteran filed a claim for service connection for PTSD in May 2009, which the RO processed as a request to reopen.  In a June 2009 written statement, the Veteran described stressor events from his service while stationed at Phu Cat Air Base, including: (1) witnessing body bags containing individuals killed in action being unloaded from a helicopter and (2) learning of the October 1969 death of Sergeant Redman, a fellow unit member and friend, when his plane crashed.  The RO verified Sergeant Redman's death and his assignment to the same unit as the Veteran.  See July 2009 JSRRC memorandum.  In a September 2009 rating decision, the RO reopened the claim and granted service connection for PTSD effective from May 6, 2009 based on this verified stressor and a current diagnosis.  The Veteran did not challenge the assigned effective date, and as such, this final rating decision cannot be disturbed in the absence of CUE.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).

At the time of the September 2009 rating decision, new and material evidence was required to reopen a claim following a final decision denying the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).  New evidence was defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence was defined as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence could be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and had to raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Furthermore, at any time after VA issued a decision on a claim, if VA received or associated with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA reconsidered the claim, rather than requiring new and material evidence. 38 C.F.R. § 3.156(c)(1).  A claim was not reconsidered, however, where VA could not have obtained the records when it initially decided the claim because the records did not exist at that time, or because the claimant failed to provide sufficient information to identify and obtain the records from the respective service department, the JSRRC, or any other official source.  38 C.F.R. § 3.156(c)(2).  An award made based all or in part on the records identified by 38 C.F.R. § 3.156(c)(1) was effective on the date entitlement arose or the date VA received the previously decided claim, whichever was later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  38 C.F.R. 
§ 3.156(c)(3).

Regarding the Veteran's assertion that the RO erred because it failed to apply 38 C.F.R. § 3.156(c), the Board finds that this contention does not constitute CUE.  In this regard, the Veteran did not provide information to VA that was verifiable as a stressor, i.e., Sergeant Redman's name, in connection with his original claim in 1991.  The record, including the VA treatment records, shows that the Veteran did not allege or provide information about the death of Sergeant Redman until June 2009.  See, e.g., June 2009 stressor statement.  As such, VA could not have obtained the records verifying this death when it initially decided the claim because it did not have "sufficient information to identify and obtain the records."  See 38 C.F.R. § 3.156(c)(2).  Indeed, although the Veteran reported witnessing the death of a fellow service member and seeing the body of another service member on the air base shortly after he was killed in his original claim, as discussed above, he asserted that both service members were unknown to him.  On the other hand, in the 2009 claim, the Veteran indicated that Sergeant Redman was his friend and part of his unit.  Moreover, the Veteran's own description of Colonel Higgins (asserted in connection with the first claim) shows that he was an individual other than Sergeant Redman; the Veteran has not contended otherwise.  Accordingly, 38 C.F.R. § 3.156(c)(1) was not applicable to these records at the time of the September 2009 rating decision, and as such, the Veteran's May 2009 written submission was appropriately considered by the RO as a request to reopen.

Regarding the later contention by the Veteran's representative in the substantive appeal that the correct facts were not previously before the adjudicator because Sergeant Redman's death was a "known fact," it is clear from the September 2009 rating decision that this is not accurate.  Accordingly, this contention does not constitute CUE. 

In summary, the Board finds that the Veteran has not alleged an error of fact or law in the September 2009 rating decision that compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  The RO applied the law in effect in September 2009 to determine that reopening, rather than reconsideration, of the service connection claim was warranted based on the evidence of record at that time.  The RO then granted service connection and assigned an effective date consistent with the provisions for reopened claims.  Based on the foregoing, the Board concludes that there was no CUE in the September 2009 decision.  The benefit-of-the-doubt rule is inapplicable to CUE motions, and the motion must therefore be denied.  38 C.F.R. 
§ 20.1411(a).
ORDER

The motion for revision or reversal of a September 2009 rating decision assigning an effective date of May 6, 2009, for the grant of service connection for PSTD on the basis of CUE is denied.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


